 

Exhibit 10.1

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY THIS SECURITY, UNLESS
OTHERWISE PROHIBITED BY FEDERAL OR STATE SECURITIES LAWS.

 

$90,000.00



Issue Date: May 12, 2020

 

PROMISSORY NOTE

 

THIS PROMISSORY NOTE is a duly authorized and validly issued Promissory Note
(this “Note”) of Simplicity Esports and Gaming Company, a Delaware corporation,
(the “Company”), having its principal place of business at 7000 W. Palmetto Park
Rd. Suite 505, Boca Raton, FL 33433.

 

Section 2. Definitions. In addition to the other terms defined herein, for
purposes of this Note, the following terms shall have the following meanings:

 

  (a) “Action” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.        
(b) “Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, the term “control,” “controlling”
“controlled” and words of similar import, when used in this context, means, with
respect to any Person, the possession, directly or indirectly, of the power to
direct, or cause the direction of, management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.        
(c) “Bankruptcy Event” means any of the following events: (i) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (ii) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (iii) the Company or
any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered,
(iv) the Company or any Significant Subsidiary thereof suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 calendar days after such appointment, (v)
the Company or any Significant Subsidiary thereof makes a general assignment for
the benefit of creditors, (vi) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (vii) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.    
    (d) “Business Day” shall mean any day other than a Saturday, Sunday or a
legal holiday on which federal banks are authorized or required to be closed for
the conduct of commercial banking business.         (e) “Governmental Authority”
means any foreign, federal, state or local government, or any political
subdivision thereof, or any court, agency or other body, organization, group,
stock market or exchange exercising any executive, legislative, judicial,
quasi-judicial, regulatory or administrative function of government.         (f)
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include (i) punitive damages, except
in the case of fraud or to the extent actually awarded and paid to a
Governmental Authority or other third party or (ii) lost profits or
consequential damages, in any case.         (g) “Party” means either of Holder
or the Company, and “Parties” means both the Holder and the Company.

 

   

 



 

  (h) “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.        
(i) “Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

Section 3. Agreement to Pay. For value received, the Company hereby promises to
pay to the order of Jed Kaplan (“Holder”), the lesser of (i) the principal sum
of Ninety Thousand and 00/100 DOLLARS ($90,000.00) (the “Maximum Commitment”),
or (ii) the aggregate principal amount of all direct advances of the proceeds of
this Note (each, an “Advance”) made by Holder to Company hereunder and
outstanding, on or before the first Business Day following the 150-day
anniversary of the Issue Date as set forth above (subject to the terms herein,
the “Maturity Date”), at the place and in the manner hereinafter provided,
together with interest thereon at the rate or rates described below, and any and
all other amounts which may be due and payable hereunder from time to time.

 

Section 4. Advances.

 

  (a) Subject to the terms and conditions of this Note, Holder agrees to make
such one direct Advance to and for the benefit of the Company on the Issue Date
in the amount of $45,000, and one additional Advance (the “Second Advance”) to
and for the benefit of the Company at such time as the Company may time request
during the two (2) month period following the Issue Date (the “Draw Period”).
The total of the aggregate principal balance of all Advances (being collectively
referred to herein as the “Principal Amount”) outstanding at any time shall not
exceed the Maximum Commitment. This Note evidences the aggregate unpaid
principal amount of all Advances made or to be made by Holder to the Company
under this Note. Advances made by Holder to the Company hereunder which have
been repaid may not be borrowed again, whether during or after the Draw Period.
        (b) All Advances and repayments hereunder shall be evidenced by entries
on the books and records of Company which shall be presumptive evidence of the
principal amount and interest owing and unpaid on this Note, or any renewal or
extension hereof. The failure to so record any such amount or any error so
recording any such amount shall not, however, limit or otherwise affect the
obligations of the Company hereunder to repay the principal amount of such
liabilities, together with all interest accruing thereon.         (c) The
proceeds of this Note shall be made in the form of direct Advances as set forth
herein. The Second Advance shall be made available to Company by Holder upon any
written, electronic, telecopy or verbal loan request (provided that any verbal
loan request is promptly confirmed in writing), which Holder in good faith
believes to emanate from a properly authorized representative of Company,
whether or not that is in fact the case. All Advances made hereunder shall be
conclusively presumed to have been made by Holder to or for the benefit of
Company.         (d) The proceeds of each Advance shall be made available at the
office of Holder by credit to the account of Company or by other means requested
by Company and reasonably acceptable to Holder. Company does hereby irrevocably
confirm, ratify and approve all such Advances by Holder and does hereby
indemnify Holder against all reasonable losses and expenses (including court
costs, reasonable attorneys’ and paralegals’ fees) in connection with all such
loan requests and Advances, and shall hold Holder harmless with respect thereto.

 

Section 5. Interest Rate.

 

  (a) Interest Prior to Default. Prior to the Maturity Date or an Event of
Default, the Principal Amount outstanding hereunder shall bear interest at a
rate of three percent (3%) per annum (the “Interest Rate”).         (b) Interest
After Default. From and after the Maturity Date or upon the occurrence and
during the continuance of an Event of Default (as hereinafter defined), interest
shall accrue on the unpaid Principal Amount during any such period at an annual
rate (the “Default Rate”) equal to ten percent (10%) plus the Interest Rate;
provided, however, in no event shall the Default Rate exceed the maximum rate
permitted by law. The interest accruing under this section shall be immediately
due and payable by the Company to the Holder upon demand and shall be additional
indebtedness evidenced by this Note.         (c) Interest Calculation. Interest
on this Note shall be calculated on the basis of a 360 day year and the actual
number of days elapsed in any portion of a month in which interest is due. If
any payment to be made by the Company hereunder shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in computing any interest in
respect of such payment.

 

   

 

 

Section 6. Payment Terms.

 

  (a) Principal and Interest. The full amount of the Principal Amount and all
accrued and unpaid interest shall be due and payable in full on the Maturity
Date (or the first Business Day thereafter is such day is not a Business Day).  
      (b) Prepayment. The Company may prepay this Note, in whole or in part,
without a prepayment penalty, at any time provided that an Event of Default has
not then occurred.         (c) Method of Payments. All payments of principal and
interest hereunder shall be paid by automatic debit, wire transfer, check or in
coin or currency which, at the time or times of payment, is the legal tender for
public and private debts in the United States of America and shall be made at
such place and in such manner as Holder may from time to time designate with
notice to the Company.

 

Section 7. Use of Proceeds. The Company shall use the proceeds of this Note and
the Advances to fund the operations of Simplicity One Brasil Ltda, a majority
owned subsidiary of the Company (“Simplicity Brazil”).

 

Section 8. Events of Default.

 

  (a) “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

  (i) any default in the payment of (A) the Principal Amount or (B) interest,
liquidated damages and other amounts owing to Holder on this Note, as and when
the same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise) which default, solely in the case of an interest
payment or other default under clause (B) above, is not cured within 3 Business
Days;         (ii) the Company shall fail to observe or perform any other
covenant or agreement contained in this Note which failure is not cured, if
possible to cure, within the earlier to occur of (A) 5 Business Days after
notice of such failure sent by the Holder or by any other Holder to the Company
and (B) 10 Business Days after the Company has become or should have become
aware of such failure;         (iii) any written statement pursuant hereto or
thereto or any other report, financial statement or certificate made or
delivered to the Holder shall be untrue or incorrect in any material respect as
of the date when made or deemed made;         (iv) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) shall be subject to a Bankruptcy Event;         (v) the Company or any
Significant Subsidiary shall: (A) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of it or any of its properties, (B)
admit in writing its inability to pay its debts as they mature, (C) make a
general assignment for the benefit of creditors, (D) be adjudicated bankrupt or
insolvent or be the subject of an order for relief under Title 11 of the United
States Code or any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation law or statute of any other jurisdiction or foreign
country, (E) file a voluntary petition in bankruptcy, or a petition or an answer
seeking reorganization or an arrangement with creditors or to take advantage or
any bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law, or (F) take or
permit to be taken any action in furtherance of or for the purpose of effecting
any of the foregoing; or         (vi) if any order, judgment or decree shall be
entered, without the application, approval or consent of the Company or any
Significant Subsidiary, by any court of competent jurisdiction, approving a
petition seeking liquidation or reorganization of the Company or any Significant
Subsidiary, or appointing a receiver, trustee, custodian or liquidator of the
Company or any Significant Subsidiary, or of all or any substantial part of its
assets, and such order, judgment or decree shall continue unstayed and in effect
for any period of sixty (60) days.

 



   

 

 

  (b) Remedies Upon Event of Default.

 

  (i) If any Event of Default occurs, then the outstanding Principal Amount,
plus accrued but unpaid interest, liquidated damages and other amounts owing in
respect thereof through the date of acceleration, shall become, at the Holder’s
election by notice in writing to Company, immediately due and payable in cash
(the “Default Amount”).         (ii) Notwithstanding the provisions of Section
7(b)(i), instead of electing to have the Company pay the Default Amount, the
Holder may elect to cause the Company to use its commercially reasonable efforts
to undertake such actions and to expend such amounts as reasonably required in
order to transfer to the Holder 20% of the equity interests of Simplicity Brazil
(the “Equity Interests”). In the event that the Holder elects the remedy in this
Section 7(b)(ii) instead of the remedy in Section 7(b)(i), the Company covenants
and agrees to use its commercially reasonable efforts, and to cause Simplicity
Brazil to use its commercially reasonable efforts, to effect the transfer of the
rights, title and interest in the Equity Interests to Holder, and, in the event
that such transfer is not completed within ninety (90) days of the Event of
Default, the Holder shall have the option of rescinding such election of
remedies at which time the Default Amount shall automatically become due and
payable pursuant to the provisions of Section 7(b)(i) as though Holder had
initially elected such option.         (iii) Upon the completion of the transfer
of the Equity Interests or the payment in full of the Default Amount, as
applicable, the Holder shall promptly surrender this Note to or as directed by
the Company. In connection with such acceleration described herein, the Holder
need not provide, and the Company hereby waives, any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the Note
until such time, if any, as the Holder receives full payment pursuant to this
Section 7(b). No such rescission or annulment shall affect any subsequent Event
of Default or impair any right consequent thereon.

 

Section 9. Indemnification.

 

  (a) General Indemnification. Each Party (the “Indemnifying Party”) agrees to
indemnify, defend and hold harmless the other Party and such other Party’s
Affiliates and each of their respective directors, officers, managers, partners,
employees, agents, equity holders, successors and assigns (each, an “Indemnified
Party”), from and against any and all Losses incurred or suffered by any
Indemnified Party arising out of, based upon or resulting from any breach of any
representation or warranty of the Indemnifying Party herein or breach by the
Indemnifying Party of, or any failure the Indemnifying Party to perform, any of
the covenants, agreements or obligations contained in or made pursuant to Note
by the Indemnifying Party.         (b) Procedures for Indemnification. In the
event that an Indemnified Party shall incur or suffer any Losses in respect of
which indemnification may be sought under this Section 8 against the
Indemnifying Party, the Indemnified Party shall assert a claim for
indemnification by providing a written notice (the “Notice of Loss”) to the
Indemnifying Party stating the nature and basis of such indemnification. The
Notice of Loss shall be provided to the Indemnifying Party as soon as
practicable after the Indemnified Party becomes aware that it has incurred or
suffered a Loss.

 

(c) Third-Party Claims.

 

  (i) If any Indemnified Party receives notice of the assertion or commencement
of any Action made or brought by any Person who is not a Party or an Affiliate
of a Party or a Representative of the foregoing (a “Third-Party Claim”) against
such Indemnified Party with respect to which the Indemnifying Party is obligated
to provide indemnification under this Note, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third-Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third-Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third-Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided that such Indemnifying Party shall not have
the right to defend or direct the defense of any such Third-Party Claim that (x)
is asserted directly by or on behalf of a Person that is a supplier or customer
of the Indemnified Party, or (y) seeks an injunction or other equitable relief
against the Indemnified Party. In the event that the Indemnifying Party assumes
the defense of any Third-Party Claim, subject to Section 8(c)(ii), it shall have
the right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third-Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right to participate in the defense of any Third-Party Claim with counsel
selected by it subject to the Indemnifying Party’s right to control the defense
thereof. The fees and disbursements of such counsel shall be at the expense of
the Indemnified Party, provided, that if in the reasonable opinion of counsel to
the Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third-Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this Note,
or fails to diligently prosecute the defense of such Third-Party Claim, the
Indemnified Party may, subject to Section 8(c)(ii), pay, compromise, defend such
Third-Party Claim and seek indemnification for any and all Losses based upon,
arising from or relating to such Third-Party Claim. Each Party shall cooperate
with each other in all reasonable respects in connection with the defense of any
Third-Party Claim, including making available records relating to such
Third-Party Claim and furnishing, without expense (other than reimbursement of
actual out-of-pocket expenses) to the defending Party, management employees of
the non-defending Party as may be reasonably necessary for the preparation of
the defense of such Third-Party Claim.

 

   

 



 

  (ii) Notwithstanding any other provision of this Note, the Indemnifying Party
shall not enter into settlement of any Third-Party Claim without the prior
written consent of the Indemnified Party, except as provided in this Section
8(c)(ii)Section 8(c)(i). If a firm offer is made to settle a Third-Party Claim
without leading to liability or the creation of a financial or other obligation
on the part of the Indemnified Party and provides, in customary form, for the
unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third-Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within ten days after its receipt of such
notice, the Indemnified Party may continue to contest or defend such Third-Party
Claim and in such event, the maximum liability of the Indemnifying Party as to
such Third-Party Claim shall not exceed the amount of such settlement offer. If
the Indemnified Party fails to consent to such firm offer and also fails to
assume defense of such Third-Party Claim, the Indemnifying Party may settle the
Third-Party Claim upon the terms set forth in such firm offer to settle such
Third-Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 8(c)(i), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).

 

  (d) Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30)
calendar days after the Indemnified Party becomes aware of such Direct Claim.
The failure to give such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses by reason of such
failure. Such notice by the Indemnified Party shall describe the Direct Claim in
reasonable detail, shall include copies of all material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been or may be sustained by the Indemnified Party. The Indemnifying
Party shall have thirty (30) calendar days after its receipt of such notice to
respond in writing to such Direct Claim. The Indemnified Party shall allow the
Indemnifying Party and its professional advisors to investigate the matter or
circumstance alleged to give rise to the Direct Claim, and whether and to what
extent any amount is payable in respect of the Direct Claim and the Indemnified
Party shall assist the Indemnifying Party’s investigation by giving such
information and assistance (including access to the Indemnified Party’s premises
and personnel and the right to examine and copy any accounts, documents or
records) as the Indemnifying Party or any of its professional advisors may
reasonably request. If the Indemnifying Party does not so respond within such
thirty (30) calendar day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Note.         (e) Cooperation. Upon a
reasonable request made by the Indemnifying Party, each Indemnified Party
seeking indemnification hereunder in respect of any Direct Claim, hereby agrees
to consult with the Indemnifying Party and act reasonably to take actions
reasonably requested by the Indemnifying Party in order to attempt to reduce the
amount of Losses in respect of such Direct Claim. Any costs or expenses
associated with taking such actions shall be included as Losses hereunder.      
  (f) Payment. Upon a determination of liability under this Section 8 the
Indemnifying Party shall pay or cause to be paid to the Indemnified Party the
amount so determined within five (5) Business Days after the date of such
determination. If there should be a dispute as to the amount or manner of
determination of any indemnity obligation owed under this Note, the Indemnifying
Party shall nevertheless pay when due such portion, if any, of the obligation
that is not subject to dispute. Upon the payment in full of any amounts due
under this Section 8 with respect to any claim, the Indemnifying Party shall be
subrogated to the rights of the Indemnified Party against any Person with
respect to the subject matter of such claim.

 

   

 

 

Section 10. Notices.

 

(a) Any notice or other communications required or permitted hereunder shall be
addressed as follows:

 

If to the Company:

 

Simplicity Esports and Gaming Company

Attn: Jed Kaplan

7000 W. Palmetto Park Rd. Suite 505

Boca Raton, FL 33433

Email: jkaplan@simplicityesports.com

 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: JCacomanolis@anthonypllc.com

 

If to the Holder, to:

 

Jed Kaplan

[______________]

[______________]

Email: jkaplan@simplicityesports.com

 

  (b) Any Party may change its address for notices hereunder upon notice to each
other Party in the manner for giving notices hereunder.         (c) Notice shall
be in writing and shall be deemed delivered: (i) if mailed by certified mail,
return receipt requested, postage prepaid and properly addressed to the address
below, then three (3) business days after deposit of same in a regularly
maintained U.S. Mail receptacle; or (ii) if mailed by Federal Express, UPS or
other nationally recognized overnight courier service, next business morning
delivery, then one (1) business day after deposit of same in a regularly
maintained receptacle of such overnight courier; (iii) if hand delivered, then
upon hand delivery thereof to the address indicated on or prior to 5:00 p.m.,
EST, on a business day or (iv) if sent via email with return receipt requested,
upon receipt of such return receipt. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Note may be sent by facsimile or other method of delivery, but shall be
deemed to have been delivered only when the sending Party has confirmed (by
reply e-mail or some other form of written confirmation from the receiving
Party) that the notice has been received by the receiving Party.

 

Section 11. Entire Agreement. This Note constitutes the entire agreement between
the Parties with respect to the subject matter hereof and thereof and supersedes
all prior agreements and understandings, both oral and written, between the
Parties with respect to the subject matter hereof and thereof. No promises,
either expressed or implied, exist between the Company and Holder, unless
contained herein. This Note supersedes all negotiations, representations,
warranties, commitments, offers, contracts (of any kind or nature, whether oral
or written) prior to or contemporaneous with the execution hereof.

 

Section 12. Amendments; Waivers. No amendment, modification or termination of
this Note shall be effective unless in writing and executed by both Parties. No
waiver of this Note shall be effective unless in writing and executed by the
Party for the benefit of whom the waived provision exists, and then such waiver
or consent shall be effective only for the specific purpose for which given.

 

Section 13. Governing Law; Etc.

 

  (a) This Note shall be delivered and accepted in and shall be deemed to be
contracts made under and governed by the internal laws of the State of Delaware,
and for all purposes shall be construed in accordance with the laws of such
State, without giving effect to the choice of law provisions of such State.    
    (b) HOLDER AND THE COMPANY AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES,
IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OF
THE OBLIGATIONS HEREUNDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THIS NOTE.

 



   

 

 

  (c) EACH PARTY IRREVOCABLY AGREES THAT ANY DISPUTE ARISING UNDER, RELATING TO,
OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY
MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER
TRANSACTION DOCUMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT
OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE STATE
AND/OR FEDERAL COURTS LOCATED IN PALM BEACH COUNTY, FLORIDA. EACH PARTY HEREBY
CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT
HAVING ITS SITUS IN SAID STATE AND COUNTY, AND WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS. EACH PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH PARTY AS SET FORTH HEREIN IN
THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

 

Section 14. Attorneys’ Fees. In the event that any Party institutes any action
or suit to enforce this Note or to secure relief from any default hereunder or
breach hereof, the prevailing Party shall be reimbursed by the losing Party for
all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

Section 15. Expenses. Unless otherwise contemplated or stipulated by this Note,
all costs and expenses incurred in connection with this Note shall be paid by
the Party incurring such cost or expense.

 

Section 16. Successors and Assigns; Benefit. The provisions of this Note shall
be binding upon and inure to the benefit of the Parties and their respective
successors and assigns. No Party may assign, delegate or otherwise transfer any
of its rights or obligations under this Note without the written consent of the
other Party. Other than as specifically set forth herein, including in Section
8, nothing in this Note, expressed or implied, shall confer on any Person other
than the Parties, and their respective successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Note.

 

Section 17. Binding Effect. This Note shall become effective upon execution by
the Company and Holder.

 

Section 18. Enforceability. Wherever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Note shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Note or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 19. Survival. All covenants, agreements, representations and warranties
made by each Party herein shall, notwithstanding any investigation by other
Party, be deemed material and relied upon by such other Party and shall survive
the making and execution of this Note and the Maturity Date and shall be deemed
to be continuing representations and warranties until such time as the Parties
have fulfilled all of their obligations.

 

Section 20. Interpretation. If any provision in this Note requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one Party because of the rule that an
instrument must be construed more strictly against the Party which itself or
through its agents prepared the same. The Parties hereby agree that both Parties
and their agents have participated in the preparation hereof equally. The
headings contained herein are for convenience only, do not constitute a part of
this Note and shall not be deemed to limit or affect any of the provisions
hereof.

 

Section 21. Further Assurances. Following the Issue Date, each Party shall
execute and deliver such documents and other papers and take such further action
as may be reasonably required to carry out the provisions of this Note.

 

Section 22. Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Note at the time, place, and rate,
and in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company.

 

Section 23. Lost or Mutilated Note. If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the Principal
Amount so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company

 



   

 

 

Section 24. Usury. To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by Holder in
order to enforce any right or remedy under this Note. Notwithstanding any
provision to the contrary contained in this Note, it is expressly agreed and
provided that the total liability of the Company under this Note for payments in
the nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under this Note exceed such Maximum Rate. It is agreed that if
the maximum contract rate of interest allowed by law and applicable to the this
Note is increased or decreased by statute or any official governmental action
subsequent to the Closing Date, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to this Note from the
effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to Holder with respect to indebtedness
evidenced by the Transaction Documents, such excess shall be applied by Holder
to the unpaid principal balance of any such indebtedness or be refunded to the
Company, the manner of handling such excess to be at Holder’s election.

 

Section 25. Limitation on Damages. Notwithstanding anything herein to the
contrary, in no event will any Party be liable to the other Party under or in
connection with this Note or in connection with the transactions contemplated
herein for special, general, indirect, consequential, or punitive or exemplary
damages, including damages for lost profits or lost opportunity, even if the
Party sought to be held liable has been advised of the possibility of such
damage.

 

Section 26. Execution. This Note may be executed in one or more counterparts,
all of which taken together shall be deemed and considered one and the same Note
and document, and same shall become effective when counterparts have been signed
by each Party and each Party has delivered its signed counterpart to the other
Party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf’ format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the Party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.

 

[signature pages follow]

 

   

 

 

IN WITNESS WHEREOF, the Parties have caused this Note to be executed as of the
Issue Date.

 

  Simplicity Esports and Gaming Company         By: /s/ Roman Franklin   Name:
Roman Franklin   Title: President

 

Agreed and accepted:       /s/ Jed Kaplan   Jed Kaplan  

 



   





